

Exhibit 10.1










a2014equitycompensati_image1.gif [a2014equitycompensati_image1.gif]



















FELCOR LODGING TRUST INCORPORATED


2014 Equity Compensation Plan


(as amended and restated through October 27, 2016)







--------------------------------------------------------------------------------






FELCOR LODGING TRUST INCORPORATED


2014 Equity Compensation Plan


Section 1.    Establishment, Purpose, and Effective Date of Plan


1.1    Establishment. FelCor Lodging Trust Incorporated, a Maryland corporation,
hereby establishes the “FELCOR LODGING TRUST INCORPORATED 2014 EQUITY
COMPENSATION PLAN” (the “Plan”) for its directors and employees. The Plan
permits grants of stock options, restricted stock and restricted stock units as
a payout media for payments under the plan.


1.2    Purpose. The purpose of the Plan is to advance the interests of the
Company, by encouraging and providing for the acquisition of an equity interest
in the success of the Company by its directors and employees, by providing
additional incentives and motivation toward superior performance of the Company,
and by enabling the Company to attract and retain the services of directors and
key employees upon whose judgment, interests and special effort the successful
conduct of its operations is largely dependent. Subject to the Plan’s approval
by the Company’s stockholders, the Plan shall be the only plan pursuant to which
stock options, restricted stock and restricted stock units may be granted by the
Company to participants, and upon receipt of such approval, no such grants shall
be made thereafter under the Company’s 2005 Restricted Stock and Stock Option
Plan (the “2005 Plan”); provided, however, that grants made under the 2005 Plan
prior to receipt of such approval shall remain in full force and effect in
accordance with their terms and the terms of the 2005 Plan.


1.3    Effective Date. The Plan was approved by the Company’s shareholders and
originally became effective May 19, 2014 (“Original Effective Date”) and was
subsequently amended, and is now amended and restated in its entirety effective
October 27, 2016 (the “Effective Date”). Any Plan provision included in this
amendment and restatement of the Plan not included in the Plan (as previously
amended) prior to the Effective Date is only applicable to Awards (as defined
below) granted on or after the Effective Date of this amended and restated Plan.


Section 2.    Definitions


2.1    Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:


(a)    “Award” means, collectively, each Option, Restricted Stock or Restricted
Stock Unit, granted under this Plan, except that where it shall be appropriate
to identify the specific type of Award, reference shall be made to the specific
type of Award.


(b)    “Award Agreement” means a written agreement between the Company and a
holder of an Award evidencing the terms and conditions of an individual Award




1

--------------------------------------------------------------------------------





grant. Each Award Agreement will be subject to the terms and conditions of the
Plan and need not be identical.


(c)    “Board” means the Board of Directors of the Company.


(d)    “Code” means the Internal Revenue Code of 1986, as amended.


(e)    “Committee” means the Compensation Committee of the Board; provided,
however, that for any grant to an Independent Director, the remaining members of
that committee shall serve as the Compensation Committee with respect to such
grant, including, but not limited to, the approval of the grant. The Board, as a
whole, may take any action which the Committee is authorized to take hereunder.


(f)    “Company” means FelCor Lodging Trust Incorporated, a Maryland corporation


(g)    “Disability” means an individual who is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted,
or can be expected to last, for a continuous period of not less than twelve (12)
months.


(h)    “Employee” means an employee (including officers and directors who are
also employees) of the Company or its subsidiaries, affiliates (including
partnerships) or any branch or division thereof.


(i)    “Fair Market Value” of a share of Stock means the reported closing sales
price of the Stock on the New York Stock Exchange Composite Tape on that date,
or if no closing price is reported on that date, on the last preceding date on
which such closing price of the Stock was so reported. If the Stock is not
traded on the New York Stock Exchange at the time a determination of its Fair
Market Value is required to be made hereunder, its Fair Market Value shall be
deemed to be equal to the average between the closing bid and asked prices of
the Stock on the most recent date on which the Stock was publicly traded. In the
event the Stock is not publicly traded at the time a determination of its value
is required to be made hereunder, the determination of its Fair Market Value
shall be made by the Committee in such manner as it deems appropriate.


(j)    “Independent Director” means a director of the Company who is an
“independent director” under the applicable rules and standards of the New York
Stock Exchange and the Securities & Exchange Commission.


(k)    “Option” means the right to purchase Stock at a stated price for a
specified period of time. For purposes of the Plan, an Option may be either (i)
an “incentive stock option” within the meaning of Section 422 of the Code or
(ii) a “nonstatutory stock option.”




2

--------------------------------------------------------------------------------







(l)    “Participant” means any Employee or Independent Director designated by
the Committee to participate in the Plan.


(m)    “Period of Restriction” means (i) with respect to shares of Restricted
Stock, the period during which the transfer of such shares is restricted
pursuant to Section 8 of the Plan and (ii) with respect to Restricted Stock
Units, the period beginning on when such Restricted Stock Units are granted to a
Participant and ending when the shares of Stock underlying such Restricted Stock
Units are to be issued to the Participant in accordance with the Award
Agreement.


(n)    “Restricted Stock” means Stock granted to a Participant pursuant to
Section 8 of the Plan.


(o)    “Restricted Stock Units” means a number of hypothetical Stock units
granted to a Participant pursuant to Section 8 of the Plan having a value equal
to the Fair Market Value of an identical number of shares of Stock; such units
provide for the issuance of a number of shares of Stock, determined with
reference to the number of Restricted Stock Units awarded and any formula or
other factor established by the Committee as set forth in the applicable Award
Agreement, to such Participant (or other compensation having a value equal to
the corresponding Stock), subject to satisfaction of certain conditions.


(p)    “Stock” means the common stock of the Company, par value of $.01 per
share.


2.2    Gender and Number. Except when otherwise indicated by the context, words
in the masculine gender when used in the Plan shall include the feminine gender,
the singular shall include the plural, and the plural shall include the
singular.


Section 3.    Eligibility and Participation. Participants in the Plan shall be
selected by the Committee from among the Employees, directors and consultants of
the Company who, in the opinion of the Committee, are in a position to
contribute materially to the Company's continued growth and development and to
its long-term financial success.


Section 4.    Administration. The Committee shall be responsible for the
administration of the Plan; provided, however, that the Board shall at all times
have the authority to assume administration of the Plan on a temporary or
permanent basis. The Committee, by majority action thereof, is authorized to
interpret the Plan, to prescribe, amend, and rescind rules and regulations
relating to the Plan, to provide for conditions and assurances deemed necessary
or advisable to protect the interests of the Company, and to make all other
determinations necessary or advisable for the administration of the Plan.
Determinations, interpretations, or other actions made or taken by the Committee
pursuant to the provisions of the Plan shall be final and binding and conclusive
for all purposes and upon all persons whomsoever.




3

--------------------------------------------------------------------------------







Section 5.    Stock Subject to Plan


5.1    Number. The total number of shares of Stock subject to Awards under the
Plan may not exceed 6,100,000, subject to adjustment upon the occurrence of any
of the events indicated in Section 5.3 hereof. The shares to be delivered under
the Plan may consist, in whole or in part, of authorized but unissued Stock or
treasury Stock, not reserved for any other purpose. Without limitation, no
person whose compensation may be subject to the limitations on deductibility
under Code Section 162(m) shall be eligible to receive Awards pursuant to this
Plan in excess of 750,000 shares of Stock in any fiscal year, and no director
who is not an employee of the Company shall be eligible to receive Awards in any
fiscal year pursuant to this Plan valued, at the grant date, in excess of three
times the annual retainer payable to such director in respect of such fiscal
year.


5.2    Lapsed Awards. If any Award granted under the Plan terminates, expires,
lapses or is canceled for any reason, any shares of Stock subject to such Award
again shall be available for the grant of an Award hereunder. The Committee
shall not, unless approved by (or subject to the approval of) shareholders,
effect a repricing of all or any of the Options outstanding under the Plan at
any time. Further, except as otherwise provided in Section 7.11 hereof, the
Committee shall not, without the consent of the affected Optionee, have the
authority to effect the cancellation or modification of any or all outstanding
Options.


5.3    Adjustment in Capitalization. In the event of any change in the
outstanding shares of Stock that occurs after the Original Effective Date by
reason of a Stock dividend or split, recapitalization, merger, consolidation,
combination, exchange of shares, or other similar corporate change, the
aggregate number of shares of Stock subject to the Plan and to each Award
hereunder, and to the stated Option price (if any) of each Award, shall be
adjusted appropriately by the Committee or the Board, whose determination shall
be conclusive; provided, however, that fractional shares shall be rounded to the
nearest whole share. In such event, the Committee or the Board also shall have
discretion to make appropriate adjustments in the number and type of shares
subject to an Award of Restricted Stock or Restricted Stock Units under the Plan
pursuant to the terms of such an Award. In the event of a merger or
consolidation where the Company is not the surviving corporation, the surviving
corporation shall be required to assume the outstanding Awards which have not
been canceled, and the Committee, in its sole discretion, shall adjust the
number of shares, and the Option price (if any), so as to neither reduce or
enlarge the rights of the Participant, including, but not limited to, dividing
the shares and the Option
price (if any) by the exchange ratio.






4

--------------------------------------------------------------------------------





Section 6.    Shareholder Approval, Duration of Plan and Minimum Vesting and
Holding Requirements


6.1    Shareholder Approval. All Awards granted under this Plan are subject to,
and may not be exercised before, and will be rescinded and become void in the
absence of, the approval of this Plan by a majority of the shareholders voting
thereon at a meeting of shareholders, at which a quorum is present, held prior
to the first anniversary of the Original Effective Date of this Plan.


6.2    Duration of Plan. The Plan shall remain in effect, subject to the Board's
right to earlier terminate pursuant to Section 10 hereof, until all Stock
subject to it shall have been purchased or acquired pursuant to the provisions
hereof. Notwithstanding the foregoing, no Option may be granted under the Plan
on or after the tenth anniversary of the Original Effective Date.


6.3 Minimum Vesting/Restriction Period. Except in connection with, or following,
an event or other circumstance as a consequence of which vesting accelerates,
the applicable Period of Restriction lapses or similar consequences occur in
accordance with this Plan, any Award or any other agreement, as applicable, but
otherwise notwithstanding any provision in the Plan or any Award to the
contrary:


(a)    Any and all Options granted under this Plan shall be subject to a vesting
period which at a minimum requires the Participant to continue to provide
services for at least 12 months from the date the Award is granted before such
Participant is permitted to exercise any portion of such Option; and


(b)    Any and all Restricted Stock and/or Restricted Stock Units granted under
this Plan shall be subject to a Period of Restriction which at a minimum
requires the Participant to continue to provide services for at least 12 months
from the date the Award is granted before any such Period of Restriction lapses
with respect to any portion of such Award.”




Section 7.    Stock Options


7.1    Grant of Options. Subject to the provisions of Sections 5 and 6, Options
may be granted to Participants at any time and from time to time as shall be
determined by the Committee, and for all purposes hereof, the date of such grant
shall be the date on which the Committee takes formal action to grant an Option,
provided that it is followed, as soon as reasonably practicable, by written
notice to the person receiving the Option. The Committee shall have complete
discretion in determining the number of Options granted to each Participant and
the terms and provisions thereof. The Committee may grant any type of Option to
purchase Stock that is permitted by law at the time of grant; provided, however,
that the aggregate Fair Market Value (determined at the time the Option is
granted) of the Stock, with respect to which all incentive stock options granted




5

--------------------------------------------------------------------------------





under any plan of the Company are exercisable for the first time by a
Participant during any calendar year, may not exceed $100,000. Nothing in this
Section 7 of the Plan shall be deemed to prevent the grant of nonstatutory stock
options in amounts that exceed the maximum established by Section 422 of the
Code.


7.2    Option Agreement. Each Option shall be evidenced by an Option agreement
that shall specify the type of Option granted, the Option price, the duration of
the Option, the number of shares of Stock to which the Option pertains, and such
other provisions as the Committee shall determine.


7.3    Option Price. The Option price of each share of Stock subject to each
Option granted pursuant to this Plan shall be determined by the Committee at the
time the Option is granted and, in the case of incentive stock options, shall
not be less than 100% of the Fair Market Value of a share of Stock on the date
the Option is granted, as determined by the Committee. In the case of incentive
stock options granted to any person who owns, directly or indirectly, Stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of Stock (“Ten Percent Owner”), the Option price shall not be less than
110% of the Fair Market Value of a share of Stock on the date the Option is
granted. The Option price of each share of Stock subject to a nonstatutory stock
option under this Plan shall be determined by the Committee, in its sole
discretion, prior to granting the Option.


7.4    Duration of Options. Each Option shall expire at such time as the
Committee shall determine at the time it is granted, provided, however, that no
incentive stock option shall be exercisable later than ten (10) years from the
date of its grant, and no incentive stock option granted to a Ten Percent Owner
shall be exercisable later than five (5) years from the date of its grant.


7.5    Exercise of Options. Options granted under the Plan shall be exercisable
at such times and be subject to such restrictions and conditions as the
Committee shall in each instance approve, which need not be the same for all
Participants. Notwithstanding any Plan provision to the contrary, no Option may
be exercised within twelve (12) months after the date of grant. Each Option that
is intended to qualify as an incentive stock option pursuant to Section 422 of
the Code shall comply with the applicable provisions of the Code pertaining to
such Options. Subject to the provisions of this Section 7.5 and Section 6.3, the
Committee may, in its sole discretion, accelerate the date on which any Option
may be exercised.


7.6    Payment. The Option price of Stock acquired upon exercise of any Option,
and applicable withholding as described in Sections 11.1 and 11.2, shall be paid
in full on the date of exercise, by certified or cashier's check, by wire
transfer, by money order, through a broker assisted exercise, with Stock (but
with Stock only if expressly permitted by the terms of the Option), or by a
combination of the above. If the Option Price is permitted to be, and is, paid
in whole or in part with Stock, the value of the Stock surrendered shall be its
Fair Market Value on the date surrendered. The proceeds from payment of Option
prices shall be added to the general funds of the Company and shall be used for
general corporate purposes. For purposes of this Section 7.6,




6

--------------------------------------------------------------------------------





“broker assisted exercise” shall mean a special sale and remittance procedure
pursuant to which the Optionee shall concurrently provide irrevocable written
instructions to (x) a Committee-designated brokerage firm to effect the
immediate sale of the shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate Option
price plus all applicable withholding and employment taxes required, and (y) the
Committee to deliver the certificates for the shares directly to such brokerage
firm in order to complete the sale. Subject to the Committee’s discretion and on
such terms as the Committee may approve, payment for an option exercise may be
by notice of exercise that includes a statement directing the Company to retain
such number of shares of Common Stock from any transfer to the Participant
(“Share Withholding”) that otherwise would have been delivered by the Company on
exercise of the Option having a Fair Market Value equal to all or part of the
exercise price of the Option exercise, in which case the Option will be deemed
surrendered and cancelled with respect to the number of shares retained by the
Company (and will not be added back to the share reserve). The Committee will
document pre-approval of any form of payment that is subject to pre-approval by
the Committee, in its sole discretion (including the Option price of Stock
acquired upon exercise of any Option and any applicable Award withholding) by a
Participant who is an Insider. In the case of a Participant who is an Officer or
Director, any pre-approval will be documented in a manner that complies with the
specificity requirements of Rule 16b-3, including the name of the Participant
involved in the transaction, the nature of the transaction, the number of shares
to be acquired or disposed of by the Participant and the material terms of the
Award involved in the transaction.


7.7    Restrictions on Stock Transferability. The Committee shall impose such
restrictions on any shares of Stock acquired pursuant to the exercise of an
Option under the Plan as it may deem advisable, including, without limitation,
restrictions under applicable federal securities law, under the requirements of
any stock exchange upon which such shares of Stock are then listed, and under
any blue sky or state securities laws applicable to such shares.


7.8    Termination of Employment Due to Death or Disability. Unless otherwise
expressly provided in the Option, if the employment of a Participant is
terminated by reason of death or Disability, the rights under any then
outstanding Option shall terminate upon the first to occur of (i) the expiration
date of the Option or (ii) the first anniversary of such date of termination of
employment.


7.9    Termination of Employment Other than for Death or Disability. Unless
otherwise expressly provided in the Option, if the employment of the Participant
shall terminate for any reason other than death or Disability, the rights under
any then outstanding Option shall terminate upon the first to occur of (i) the
expiration date of the Option or (ii) ninety (90) days after such date of
termination of employment.


7.10    Nontransferability of Options. Except in connection with, or following,
an event or other circumstance as a consequence of which vesting accelerates or
similar consequences occur in accordance with this Plan, any Award or any other
agreement, as applicable, but otherwise




7

--------------------------------------------------------------------------------





notwithstanding any provision in this Plan or any Award to the contrary, at
least 25% of the shares of Stock delivered upon exercise of any Option may not
under any circumstances be sold, transferred pledged, assigned, or otherwise
alienated or hypothecated for a period of at least 12 months measured from the
date of exercise of such Option. The 25% of shares of Stock referenced in the
immediately preceding sentence shall be determined after any withholding in
Stock occurs with respect to such corresponding Option under Section 11.1 of the
Plan, Section 11.2 of the Plan or otherwise as determined by the Committee.
Unless otherwise expressly provided in the Option, but subject to the directly
preceding sentences in this Section 7.10, no Option granted under the Plan may
be sold, transferred pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution. Further, all
Options granted to a Participant under the Plan shall be exercisable during his
lifetime only by such Participant.


7.11    Cancellation. Unless otherwise expressly provided in the Option of
reference, in the event of a merger or consolidation where the Company is not
the surviving corporation (or survives only as the 80% or greater owned
subsidiary of another corporation), the Committee, in its sole discretion may
cancel, by giving written notice (a “Cancellation Notice”), effective
immediately prior to the consummation of such transaction, all or any of the
vested portion of any, or all, Options that remain unexercised on such date.
Such Cancellation Notice shall be given a reasonable period of time (but not
less than 15 days) prior to the proposed date of such cancellation, and may be
given either before or after shareholder approval (if any is required) of the
transaction.


7.12 Underwater Options. The Committee and/or the Company may not purchase (or
authorize the purchase) of any Option for cash to the extent the exercise price
of each share of Stock subject to such Option is greater than the Fair Market
Value of the underlying Stock subject to such Option, unless the cancellation
and/or exchange occurs in connection with an event set forth in Sections 5.3 or
7.11 (involving certain corporate transactions).


Section 8.    Restricted Stock; Restricted Stock Units.


8.1    Grants of Restricted Stock and/or Restricted Stock Units.


(a)    Subject to the provisions of Sections 5 and 6, the Committee, at any time
and from time to time, may grant shares of Restricted Stock and/or Restricted
Stock Units under the Plan to such Participants and in such amounts as it shall
determine. Each such grant shall be evidenced by a written Award Agreement that
specifies the Period of Restriction and other specific terms of the Award.
Subject to Section 6, but otherwise without limitation, the Committee may
accelerate the date on which restrictions lapse with respect to any Restricted
Stock and/or Restricted Stock Units. Subject to Section 8.2, upon the expiration
or termination of the Period of Restriction and the satisfaction of any other
conditions prescribed by the Committee (including, without limitation, the
Participant’s satisfaction of applicable tax withholding obligations
attributable to the Award), the restrictions applicable to the Restricted Stock
or Restricted Stock Units will lapse and the number of shares of Stock with
respect to which the restrictions have lapsed will be




8

--------------------------------------------------------------------------------





delivered, free of any restrictions except those that may be imposed by law, the
terms of the Plan or the terms of an Award Agreement, to the Participant or the
Participant’s beneficiary or estate, as the case may be, unless such Award is
subject to a deferral condition that complies with Code Section 409A and the
regulations and interpretive authority issued thereunder as may be allowed or
required by the Committee in its sole discretion. The Company will not be
required to deliver any fractional share of Stock but will pay, in lieu thereof,
the Fair Market Value of such fractional share in cash to the Participant or the
Participant’s beneficiary or estate, as the case may be. With respect only to
Restricted Stock Units, unless otherwise subject to a deferred settlement date
specified in the Award Agreement that complies with Code Section 409A
requirements, the Stock will be issued and delivered, and the Participant will
be entitled to the beneficial ownership rights of such Stock, as soon as
practicable after the Period of Restriction lapses, but not later than (i) the
later of (x) the date that is 2 ½ months after the end of the Participant’s
taxable year for which the Period of Restriction ends and the Restricted Stock
Unit is no longer subject to a substantial risk of forfeiture; or (y) the date
that is 2 ½ months after the end of the Company’s taxable year for which the
Period of Restriction ends and the Restricted Stock Unit is no longer subject to
a substantial risk of forfeiture; or (ii) such earlier date as may be necessary
to avoid application of Code Section 409A to such Award.


(b)    In addition to a deferred settlement date specified by the Committee in
any Restricted Stock Unit Award Agreement, a Participant may elect, subject to
Committee consent, a later deferred settlement date with respect to an Award of
Restricted Stock Units subject to the conditions specified below. The Committee,
however, has the authority to refuse to permit a Participant to elect a deferred
settlement date, if the Committee determines that such election would jeopardize
the Plan's compliance with applicable law or the Plan's status as a top hat plan
under ERISA.


(x)    The deferred settlement date may be elected by a Participant only if the
Period of Restriction requires the Participant to continue to provide services
for at least 12 months from the date the Award is granted. For all purposes
hereof, the date of such grant shall be the date on which the Committee takes
formal action to grant an Award, provided that it is followed, as soon as
reasonably practicable, by written notice to the person receiving the Award.


(y)    The Participant may only make a deferred settlement date election if the
election is made on or before the 30th day after the date of grant of the Award
and only if the election is made at least 12 months in advance of the earliest
date at which the Period of Restriction could end, other than an acceleration
that occurs on account of the Participant’s death, Disability or upon a change
in control event (as defined in Treas. Regs. §1.409A-3 (i)(5)).


(z)    The deferred settlement date must be a date that is later than the date
the Period of Restriction Ends.




9

--------------------------------------------------------------------------------







Any election to defer the settlement date pursuant to this Section 8.1(b) will
be effective only when timely filed with the Committee or its designee on the
form utilized for such purpose. Each election must specify: (i) the Restricted
Stock Unit Award and number of shares to be deferred; (ii) the applicable
settlement date or dates (including the date a separation from service occurs);
and (iii) form of distribution (lump sum or installments).


8.2    Transferability. Except in connection with, or following, an event or
circumstance as a consequence of which the applicable Period of Restriction
lapses or similar consequences occur in accordance with this Plan, any Award or
any other agreement, as applicable, but otherwise notwithstanding any provision
in this Plan or any Award to the contrary, at least 25% of the shares of Stock
subject to grants of Restricted Stock and/or Restricted Stock Units,
respectively, hereunder may not under any circumstances be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated for a period of at
least 12 months measured from the later of the date: (i) any Period of
Restriction applicable to the Restricted Stock and/or Restricted Stock Units,
respectively, lapses; and (ii) the shares of Stock subject to such grant are
delivered to the Participant. The 25% of shares of Stock referenced in the
immediately preceding sentence shall be determined after any withholding in
Stock occurs with respect to such corresponding Restricted Stock and/or
Restricted Stock Units, respectively, under Section 11.1 of the Plan, Section
11.2 of the Plan or otherwise as determined by the Committee. Except as provided
in Section 8.6 hereof and subject to the provisions above in this Section 8.2,
the shares of Restricted Stock or Restricted Stock Units granted hereunder may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated for such period of time as shall be determined by the Committee and
shall be specified in the Award Agreement, or upon earlier satisfaction of other
conditions as specified by the Committee in its sole discretion and set forth in
the Award Agreement.


8.3    Other Restrictions. The Committee may impose such other restrictions on
any shares of Restricted Stock and Restricted Stock Units granted pursuant to
the Plan as it may deem advisable including, without limitation, restrictions
under applicable federal or state securities laws, and may legend the
certificates representing such shares to give appropriate notice of such
restrictions.


8.4    Voting Rights. Participants holding shares of Restricted Stock granted
hereunder may exercise full voting rights with respect to those shares during
the Period of Restriction. Participants awarded Restricted Stock Units hereunder
shall have no voting rights with respect to those Restricted Stock Units until
the issuance and delivery of shares of Stock in respect thereof on the later of
the lapse of the Period of Restriction or the settlement date specified in the
Award Agreement.


8.5    Dividends and Other Distributions. During the Period of Restriction,
Participants holding shares of Restricted Stock shall be entitled to receive
cash dividends distributed with




10

--------------------------------------------------------------------------------





respect to those shares. Participants granted Restricted Stock Units hereunder
shall not be entitled to receive cash dividends distributed with respect to
those shares or with respect to Stock underlying Restricted Stock Units;
however, to the extent such Restricted Stock Units are not forfeited by such
Participants prior to the end of the Period of Restriction, such Participants
shall be entitled to receive cash payments immediately following the end of the
Period of Restriction equal to the cash dividends that would otherwise have been
paid with respect to the shares of Stock issued with respect to Restricted Stock
Units had they been issued and outstanding throughout the Period of Restriction.


8.6    Termination of Employment. Unless otherwise expressly provided in the
Award Agreement or any other agreement between a Participant and the Company, in
the event that such Participant’s employment with the Company is terminated for
any reason during the Period of Restriction (including death), then any shares
of Restricted Stock and any Restricted Stock Units still subject to restrictions
at the date of such termination automatically shall be forfeited.


Section 9.    Rights of Employees.


Nothing in the Plan shall interfere with or limit in any way the right of the
Company to terminate any Participant's employment at any time, nor confer upon
any Participant any right to continue in the employ of the Company.


Section 10.    Amendment, Modification and Termination of Plan.


The Board at any time may terminate, and from time to time may amend or modify
the Plan, and may amend or modify Awards hereunder; provided, however, that no
amendment of the Plan or of any Award hereunder, without approval of the
shareholders within one year after the adoption of such amendment, may (a)
increase the aggregate number of shares of Stock that may be issued under the
Plan; (b) extend the term of the Plan; or (c) materially modify the requirements
as to eligibility to receive Awards under the Plan. No amendment, modification,
or termination of the Plan shall in any manner adversely affect any Award
theretofore granted under the Plan, without the consent of the affected
Participant(s).


Section 11.    Miscellaneous.


11.1    Tax Withholding. Without limitation, on the date an Award is taken into
a Participant's income, the Company shall have the right to withhold, or to
require a Participant to remit to the Company, an amount sufficient to satisfy
the Company's resulting federal, state, and local withholding and employment tax
requirements with respect to such Award.


    
11.2    Stock Withholding Elections. On the date an Award is includible in a
Participant's income, the Company shall have the right to withhold shares of
Stock and/or cash, or to require a Participant to remit to the Company, an
amount sufficient to satisfy the Company's resulting federal,




11

--------------------------------------------------------------------------------





state, and local income tax and employment tax withholding requirements with
respect to such Award. Notwithstanding the foregoing, the Committee may permit,
and the terms of an Award may provide that, a Participant may elect to have
fewer or more shares of Stock otherwise issuable thereunder withheld so long as
the shares of Stock therefor withheld have an aggregate Fair Market Value that
is neither less than the minimum or more than the maximum related total federal,
state and local income and employment tax withholding obligations. Any such
elections, if available, must be made by a Participant on or prior to the tax
date. Shares of Stock withheld by the Company pursuant to this Section 11.2 of
the Plan or otherwise to satisfy the Company's resulting federal, state, and
local income tax and employment tax withholding requirements with respect to an
Award shall not be available for a subsequent Award hereunder.


11.3    Severability. If any provision of this Plan, or any Award, is held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Plan or any Award, but such provision shall be
fully severable, and the Plan or Award, as applicable, shall be construed and
enforced as if the illegal or invalid provision had never been included in the
Plan or Award, as applicable.


11.4    Notice. Whenever any notice is required or permitted under this Plan,
such notice must be in writing and personally delivered or sent by mail or
delivery by a nationally recognized courier service. Any notice required or
permitted to be delivered under this Plan shall be deemed to be delivered on the
date on which it is personally delivered, or, if mailed, whether actually
received or not, on the third Business Day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address that such person has previously specified in
accordance with this Subsection, or, if by courier, seventy-two (72) hours after
it is sent, addressed as described in this Subsection. The Company or the
Participant may change, at any time and from time to time, by written notice to
the other, the address that it or he had previously specified for receiving
notices; provided further, that a Participant who is not an Employee must file
such written notice with the Committee. Until changed in accordance with this
Plan, the Company and the Participant shall be deemed to have specified as its
and his address for receiving notices (i) as to the Company, the principal
executive offices of the Company, and (ii) as to the Participant, (A) where the
Participant is an Employee, the most current address of the Participant set
forth in the Company's employment records, and (B) where Participant is not an
Employee, the address set forth in the most recent notice. Any person entitled
to notice under this Plan may waive such notice. Without limiting the generality
of the forgoing, for all purposes hereof, the address of the Company shall be
the address of the Committee.


Section 12. Indemnification.


Each person who is or shall have been a member of the Committee or of the Board
shall be indemnified and held harmless by the Company against and from any loss,
cost, liability or expense that may be imposed upon or reasonably incurred by
him in connection with or resulting from any claim, action, suit or proceeding
to which he may be a party or in which he may be involved by reason of any
action taken or failure to act under the Plan made in good faith and against and
from




12

--------------------------------------------------------------------------------





any and all amounts paid by him in settlement thereof, with the Company's
approval, or paid by him in satisfaction of any judgment in any such action,
suit or proceeding against him, provided he shall give the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not apply to any acts of willful misconduct by any member
of the Committee or the Board. The foregoing right of indemnification shall not
be exclusive of any other rights of indemnification to which such persons may be
entitled under the Company's Charter or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.


Section 13.    Requirements of Law.


13.1    Requirements of Law. The granting of Awards and the issuance of shares
of Stock upon the exercise of an Option shall be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.


13.2    Governing Law. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Maryland.






13